Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 12 and 13 is withdrawn in view of the reference to Barber (U.S. Patent Application Publication No. 2013/0097914, as previously cited by Applicant on 10/6/2020); Kato (JP 2012-29607); Boiko V F et al. (SU 1314491 A1); and Ohmura (U.S. Patent No. 4,445,293).  
Rejections based on the newly cited references follow.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barber (U.S. Patent Application Publication No. 2013/0097914, as previously cited by Applicant on 10/6/2020).
For claim 12, Barber discloses a fishing rod (as shown in Fig. 14 and discussed in [0005]) comprising: a generally cylindrical longitudinal member (as shown in Fig. 14) 
For claim 13, Barber discloses a fishing rod (as shown in Fig. 14 and discussed in [0005]) comprising: a generally cylindrical longitudinal member (as shown in Fig. 14) having predetermined length and a first end comprising a butt and a second end comprising a tip (as shown in Fig. 14); a plurality of fishing line guide base members (Figs. 5 and 14) operatively connected at spaced locations along the length of the longitudinal member (as discussed in [0027]), wherein each of the fishing line guide base members comprises a lower surface (Fig. 5: 510) configured to operatively connect to the longitudinal member at the spaced locations (via socks 511 as discussed in [0036]: “bonded to the fishing rod”), and an upper surface (Fig. 5: 505, 512, 513) comprising at least one mating element (hinge 513 components 505, 509, 515a, 515b, .
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (JP 2012029607 A).
For claim 12, Kato discloses a fishing rod (as shown in Fig. 1 and discussed in the translated description: 1) comprising: a generally cylindrical longitudinal member (Fig. 1: 7) having a predetermined length and a first end comprising a butt (Fig. 1 as shown at end 3) and a second end comprising a tip (as shown in Fig. 1); a plurality of fishing line guide base members (Figs. 1 and in detail in Figs. 3-5) operatively connected at spaced locations along the length of the longitudinal member, wherein each of the fishing line guide base members comprises a lower surface (Fig. 3: 25) configured to operatively connected to the longitudinal member at the spaced locations (as shown in Fig. 1), and an upper surface (Figs. 3, 5: 21, 22, 31) comprising at least one mating element (Fig. 5: 21, 22, 31), the at least one mating element configured to reversibly connect a predetermined configuration of a line guide (Figs. 1, 3-5: guide member 9), wherein the at least one mating element comprises a hinged foot lock (as shown in Fig. 5: 21, 28 which is hinged at 27 and is locked via bonding portions 35, 36).
For claim 13, Kato discloses a fishing rod (as shown in Fig. 1 and discussed in the translated description: 1) comprising: a generally cylindrical longitudinal member .
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boiko V F et al. (SU 1314491 A1).
For claim 12, Boiko V F et al. discloses a fishing rod (as shown in Fig. 1 and discussed in the translated description) comprising: a generally cylindrical longitudinal member (Fig. 1: 1a, 1b, 1c) having a predetermined length and a first end comprising a butt and a second end comprising a tip (as shown in Figs. 1, 3, 4); a plurality of fishing line guide base members (Figs. 1, 2: at elements 2-7) operatively connected at spaced locations along the length of the longitudinal member (as shown in Figs. 1-2), wherein each of the fishing line guide base members comprises a lower surface (Fig. 1: 2) configured to operatively connected to the longitudinal member at the spaced locations (as shown in Fig. 1), and an upper surface (Fig. 1: 3, 5) comprising at least one mating 
For claim 13, Boiko V F et al. discloses a fishing rod (as shown in Fig. 1 and discussed in the translated description) comprising: a generally cylindrical longitudinal member (Fig. 1: 1a, 1b, 1c) having a predetermined length and a first end comprising a butt and a second end comprising a tip (as shown in Figs. 1, 3, 4); a plurality of fishing line guide base members (Figs. 1, 2: at elements 2-7) operatively connected at spaced locations along the length of the longitudinal member (as shown in Figs. 1-2), wherein each of the fishing line guide base members comprises a lower surface (Fig. 1: 2) configured to operatively connected to the longitudinal member at the spaced locations (as shown in Fig. 1), and an upper surface (Fig. 1: 3, 5) comprising at least one mating element (Figs. 3-4: 5), the at least one mating element configured to reversibly connect a predetermined configuration of a line guide (Figs. 1-4: carrying ring 6), wherein the at least one mating element comprises a hinged foot lock (Figs. 3-4: 5 is hinged at hole 7 with wire 8) and a foot slot (Fig. 4: groove 4 receives wire 8).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohmura (U.S. Patent No. 4,445,293).
For claim 12, Ohmura discloses a fishing rod (as discussed in the Col. 1, lines 5-8) comprising: a generally cylindrical longitudinal member (Fig. 6: 2) having a predetermined length and a first end comprising a butt and a second end comprising a tip (as is known in the art of fishing rods); a plurality of fishing line guide base members 1-105), the at least one mating element configured to reversibly connect a predetermined configuration of a line guide (Figs. 1-4C: guide member 3), wherein the at least one mating element comprises a hinged foot lock (Figs. 1-4C and discussed in Col. 3, lines 16-29: pins 8’, 8 allow hinge movement of the line guide 3).
For claim 13, Ohmura discloses a fishing rod (as discussed in the Col. 1, lines 5-8) comprising: a generally cylindrical longitudinal member (Fig. 6: 2) having a predetermined length and a first end comprising a butt and a second end comprising a tip (as is known in the art of fishing rods); a plurality of fishing line guide base members (Figs. 1-4C: 1) operatively connected at spaced locations along the length of the longitudinal member, wherein each of the fishing line guide base members comprises a lower surface (Figs. 1-4C: 4) configured to operatively connected to the longitudinal member at the spaced locations (as shown in Figs. 1, 3), and an upper surface (structure as shown in Figs. 1-3, 5) comprising at least one mating element (Figs. 1-5: 8, 8’, 9, 10, 101-105), the at least one mating element configured to reversibly connect a predetermined configuration of a line guide (Figs. 1-4C: guide member 3), wherein the at least one mating element comprises a hinged foot lock (Figs. 1-4C and discussed in Col. 3, lines 16-29: pins 8’, 8 allow hinge movement of the line guide 3) and a foot slot (101, 105).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647